 

Exhibit 10.26

 

 

Of

 

Mining Right Assignment Contract in Qinghai Province

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract No.: 2005-1

 

Assignor: Department of Land Resources of Qinghai Province

 

Assignee: Qinghai Zhongtian Boron Lithium Mining Co. Ltd.

 

Signing Place: Department of Land Resources of Qinghai Province

 

Signing Date: January 5, 2005

 

 

 

--------------------------------------------------------------------------------

 

 

Mining Right Assignment Contract

 

Assignor: Department of Land Resources of Qinghai Province

 

Address: No. 24, Shengli Road, Xining City

 

Assignee: Qinghai Zhongtian Boron Lithium Mining Co. Ltd.

 

Address: No. 3, Renmin West Road, Dachaidan, Haixi Prefecture

 

According to Law of the People's Republic of China on Mineral Resources,
Contract Law of the People's Republic of China, Regulations on Mineral Resources
Management in Qinghai Province and relevant laws and regulations, both parties
sign the contract for the principles of equality, voluntariness, honesty and
trustworthiness.

 

Article I The assignee obtains the mining right of Dachaidan Lake Boron Mine
(part of ore section) through the method of transfer.

 

Article II The mining right is in Dachaidan Lake, Haixi Prefecture, Qinghai
Province, the mining area is 35.6972 square kilometers, the mining depth is from
3147.37 m to 3134.37 m and the mining area where the mining right is transferred
is delineated by 4 inflection points (see the copy of mining license).

 

Article III The term of assignment of mining right is 33 years (from August
2004) and the mining right will be reclaimed by the state upon the expiration.

 

Article IV The mining right shall not be transferred without authorization. In
case of transfer, it must be approved by registration authority and it can be
transferred after handling the transfer procedures in accordance with the law.

 

Article V The assignee must pay the fee of mining right on time in accordance
with the contract. If the consignee fails to pay the fee of mining right on time
within the prescribed time limit, the assignor shall receive 2‰ fine for
delaying payment of the deferred payment daily from the day of delay. If one of
the payment is 3 months overdue, the assignor has the right to terminate the
contract, take the mining right back and the assignee shall bear other losses
caused by breach of contract.

 

Article VI After receiving the mining license, the assignee must mine it by
self, shall not contract or transfer it to any other person for mining in any
form without authorization and collect contracting fees and management fees. In
case of contracting or transfer without authorization and the plot is serious,
the assignor has the right to take the mining right back and investigate and
punish the assignee in accordance with illegal transfer of mining right.

 

Article VII Mineral resources must be rationally mined in accordance with the
development and utilization plan, the relevant provisions on environmental
protection and safe production, which shall not exceed the depth and beyond the
boundary, shall not damage and destroy the surrounding natural ecological
environment or facilities. In the event that the consignee does not mine in
accordance with the development and utilization plan, the relevant provisions on
environmental protection and safe production, or mines in excess of depth and
beyond the boundary, or causes waste of resources or the damage and pollution to
the environment, or major accidents in production safety or fails to meet the
safety standard and the plot are serious, the assignor has the right to take the
mining right back.

 

Article VIII According to the regulations of Article VII in Measures for the
Registration Administration of Mineral Resources Exploitation, if the mining
shall be continued upon expiration of mining license, the mining right owner
shall handle the renewal of registration at registration authority 30 days
before the expiration of the mining license. If the mining right owner does not
handle the renewal of registration within the time limit, the mining license
shall be annulled.

 

Article IX According to the regulations of Article XXXVII in Regulations on
Mineral Resources Management in Qinghai Province, if the mining right owner
alters the mining area, main mining minerals, mining method, name of mining
enterprise or transfers the mining right in accordance with the law within the
validity term of mining license,

 

 

--------------------------------------------------------------------------------

 

 

the mining right owner shall apply to handle change of registration procedures
at the original examination and approval and issuing authority.

 

Article X According to the regulations of Article XXXVIII in Regulations on
Mineral Resources Management in Qinghai Province, if the mining right owner
needs to stop or close the mine within the validity term or upon the expiration
of mining license, the mining right owner shall apply to handle the procedures
for deregistration of mining licenses at the original examination and approval
and issuing authority within 30 days of the decision to stop or close the mine.

 

The assignee must restore and control the ecological environment of the mine
when closing the mine.

 

Article XI The disputes arising from the performance of the contract shall be
solved by both parties through negotiation in accordance with national laws or
relevant policies. If negotiation fails, it shall be solved by    of this
article:

 

(I) Submit it to        arbitration committee for arbitration.

 

(II) File a lawsuit to the people’s court.

 

Article XII The contract will come into force from the date of signature and
seal of both parties.

 

Article XIII The contract is in quadruplicate with the assignor and the assignee
holding 2 copies respectively.

 

Article XIV The contract is 4 pages in total.

 

Article XV The unaccomplished matters of the contract shall be agreed after
negotiation of both parties, which shall be the annex of the contract. The annex
has the equal legal effect with the contract.

 

Assignor: (Seal) Department of Land Resources of Qinghai Province

Assignee: (Seal) Qinghai Zhongtian Boron Lithium Mining Co. Ltd.

   

Address: No. 24, Shengli Road, Xining City

 Address: No. 3, Renmin West Road, Dachaidan, Haixi Prefecture

Legal Representative: Qingma Yinshun

Legal Representative: Zhang Mao

Authorized Representative:

Authorized Representative:

Tel.: 6136448

 Tel.:（0977）8282529

Fax: 6136448

Fax: 8281228

Postcode: 810001

Postcode:：816200

 

Signing date: January 5, 2005

 

 